Citation Nr: 0527815	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a spinal disorder, 
to include as secondary to the veteran's service-connected 
reflex sympathetic dystrophy of the left ankle and foot.  

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the veteran's service-
connected reflex sympathetic dystrophy of the left ankle and 
foot.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to the veteran's 
service-connected reflex sympathetic dystrophy of the left 
ankle and foot.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected left knee disability.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected erosive gastritis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision issued 
by the RO.  

The issues of service connection for IBS, to include as 
secondary to the service-connected reflex sympathetic 
dystrophy of the left ankle and foot; an initial compensable 
evaluation for the service-connected left knee disability; 
and an initial compensable evaluation for the service-
connected erosive gastritis are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's pain involving the lumbar and cervical 
portions of the spine is shown to be etiologically related to 
her service-connected reflex sympathetic dystrophy of the 
left ankle and foot.  

3.  The veteran's left hip pain is shown to be etiologically 
related to her service-connected reflex sympathetic dystrophy 
of the left ankle and foot.  



CONCLUSIONS OF LAW

1.  The veteran's spinal disability manifested by cervical 
and lumbar pain is proximately due to or the result of her 
service-connected reflex sympathetic dystrophy of the left 
ankle and foot.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  

2.  The veteran's left hip disability manifested by pain is 
proximately due to or the result of her service-connected 
reflex sympathetic dystrophy of the left ankle and foot.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Board finds that there is evidence 
supporting the veteran's contention that her service-
connected reflex sympathetic dystrophy of the left ankle and 
foot has caused her claimed spinal and left hip pain.  

Her September 2002 VA examination report contains an opinion, 
based on a claims file review, that "it [was] more likely 
than not that her conditions of back . . . and . . . hip pain 
are secondary to the service[-]connected condition of RSD of 
the left ankle and foot."  

The examiner described a variety of symptoms, including 
spasms, pain, dystrophy, and atrophy that could result from 
reflex sympathetic dystrophy.  The examiner found that the 
veteran had back and left hip pain.  

None of the subsequent medical records, including an October 
2003 VA neurological examination report, contain any type of 
opinion suggesting a contrary conclusion.  Overall, the 
evidence of record supports the conclusion that the veteran's 
spinal and left hip disorders are secondary to her service-
connected reflex sympathetic dystrophy of the left ankle and 
foot.  

As such, service connection under 38 C.F.R. § 3.310 is 
warranted for both disorders, and the veteran's claims of 
service connection for those conditions are granted in full.  



ORDER

Service connection for a spinal disability manifested by pain 
as secondary to the service-connected reflex sympathetic 
dystrophy of the left ankle and foot is granted.

Service connection for a left hip disability manifested by 
pain as secondary to the service-connected reflex sympathetic 
dystrophy of the left ankle and foot is granted.  



REMAND

In this case, the veteran has argued that her IBS was 
incurred as due to the use of non-steroidal anti-inflammatory 
drugs (NSAIDs) for her service-connected reflex sympathetic 
dystrophy of the left ankle and foot.  

A November 2002 statement from Stefan P. Marcuard, M.D., 
confirms that such medications possibly caused her erosive 
gastritis.  To date, however, VA has not afforded the veteran 
a VA examination to address the likely etiology of the 
claimed IBS, and this should be addressed on remand.  

The Board also notes that the service-connected erosive 
gastritis was not addressed by her October 2003 VA 
examination.  

Moreover, this examination addressed range of motion of the 
left knee, but no commentary was provided as to other 
symptomatology, such as painful motion or functional loss due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

More thorough examinations are needed prior to Board 
adjudications of the veteran's claims for initial compensable 
evaluations for both service-connected disabilities.  

Finally, the Board observes that the veteran, during her 
September 2005 VA Video Conference hearing, indicated that 
she was treated at the Charleston, South Carolina VA Medical 
Center (VAMC) and at several private facilities for her 
claimed disorders.  Records of such treatment should be 
obtained and added to the claims file.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's remaining claims, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the Charleston 
VAMC and request all records of treatment 
of the veteran dated since May 1995.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  The RO should then take appropriate 
steps to contact the veteran and request 
that she provide signed release forms for 
all private medical providers who have 
treated her for gastrointestinal and left 
knee disorders.  Upon receipt of any 
received signed release forms, the noted 
treatment providers should be contacted 
and requested to provide treatment 
records.  All records received by the RO 
must be added to the claims file.  If the 
search for such records proves 
unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner who has reviewed her claims 
file.  This examiner should first 
describe the symptoms and severity of the 
veteran's erosive gastritis, to include 
any testing procedures deemed necessary.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran's 
IBS is caused or aggravated by either 
service or the use of NSAIDs for her 
reflex sympathetic dystrophy of the left 
ankle and foot.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  The RO should also afford the veteran 
a VA orthopedic examination, with an 
appropriate examiner who has reviewed her 
claims file.  This examiner should 
describe the symptoms and severity of the 
veteran's left knee disorder, with 
testing to include range of motion 
studies and any diagnostic studies deemed 
necessary.  The examiner should also 
describe the extent of any current 
instability, painful motion, or 
functional loss due to pain of the left 
knee.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

5.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for IBS, to include as 
secondary to her service-connected reflex 
sympathetic dystrophy of the left ankle 
and foot; entitlement to an initial 
compensable evaluation for a left knee 
disorder; and entitlement to an initial 
compensable evaluation for erosive 
gastritis.  If the determination of any 
of these claims remains less than fully 
favorable to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


